UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-5012


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellant,

           versus

LUIS FELIPE GOMEZ,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
04-386-PJM)


Argued:   May 25, 2006                     Decided:   August 25, 2006


Before WILKINS, Chief Judge, GREGORY, Circuit Judge, and Joseph F.
ANDERSON, Jr., Chief United States District Judge for the District
of South Carolina, sitting by designation.


Reversed and remanded by unpublished per curiam opinion.       Judge
Gregory wrote a dissenting opinion.


ARGUED: David Ira Salem, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellant.
Dale Preston Kelberman, MILES & STOCKBRIDGE, P.C., Baltimore,
Maryland, for Appellee. ON BRIEF: Allen F. Loucks, United States
Attorney, Baltimore, Maryland; Chan Park, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellant. Paul F. Kemp, Eric C. Willis, VENABLE,
L.L.P., Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     The United States appeals an order of the district court

dismissing the indictment against Luis Felipe Gomez.       Gomez was

charged with conducting an unlicensed money transmitting business.

See 18 U.S.C.A. § 1960 (West Supp. 2006).      The district court

dismissed the indictment on the basis of its opinion in United

States v. Talebnejad, 342 F. Supp. 2d 346 (D. Md. 2004).    We agree

with the district court that this case is in pari materia with

Talebnejad.   Accordingly, for the reasons set forth in our opinion

reversing the district court, see United States v. Talebnejad, 2006

WL 2390645 (4th Cir. August 21, 2006), we reverse the dismissal of

the indictment against Gomez and remand for further proceedings.


                                             REVERSED AND REMANDED




                                 2
GREGORY, Circuit Judge, dissenting:

        For reasons enunciated in my separate opinion in United States

v. Talebnejad, No. 04-4841(L), 2006 WL 2390645 (4th Cir. Aug. 21,

2006),    I   respectfully   dissent.       Here,    as   in   Talebnejad,   the

indictment failed to allege a knowing and willful violation of the

Maryland licensing law for activities after October 1, 2002.

Because I would hold that the Government must prove a knowing and

willful violation of Maryland’s licensing law for conduct occurring

after    October   1,   2002,   I   would   affirm   the   dismissal   of    the

indictment.




                                        3